Citation Nr: 0301737	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1992 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other things, denied 
the veteran's claims of service connection for low back and 
left knee disorders.  This matter has been before the Board 
on two earlier occasions - in March 1998 and in January 2001.


FINDING OF FACT

The veteran does not have a low back disorder or left knee 
disorder due to military service.


CONCLUSION OF LAW

Neither a low back disorder nor a left knee disorder were 
incurred in nor aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran, and 
the Board's remands, the veteran has been notified of the 
laws and regulations governing his claims, including the 
VCAA, and the reasons for the determinations made regarding 
his claims.  

VA has also made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims' file consist of the 
veteran's service medical records, multiple request by the RO 
to the veteran for the location of post-service medical 
records, written arguments presented by the veteran and his 
representative in support of the veteran's claims, and three 
VA examinations to obtain medical opinion evidence as to the 
issues on appeal.  

The record on appeal also shows that, while the RO on a 
number of occasions asked the veteran for the location of 
post-service medical records, the veteran failed to reply to 
these requests.  See RO letters to the veteran dated in March 
1995, April 1996, April 1998, and July 2001.

The Board notes that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the veteran (appellant) in the development of a claim, that 
duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 
(1993).

Therefore, the Board concludes that all relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, adjudication of the claims at this juncture may 
go forward because it poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claims, the veteran asserts that he 
developed low back and left knee disorders in service and 
that they had persisted to the present.  It is also requested 
that the veteran be afforded the benefit of the doubt. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Arthritis, if manifest to a degree of 10 
percent within one year after separation from service, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal include a medical nexus opinion that 
tends to show a relationship between a current disorder and 
the veteran's military service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there); See also Hickson v. West, 12 Vet. App. 247 (1999).  

Specifically, not only were VA examinations in May 1995, May 
1998, and September 2001 negative for either a chronic low 
back or left knee disability, but x-rays of the veteran's low 
back and left knee were normal.  (In May 1995, the VA joints 
examiner diagnosed lumbosacral spine and left knee pain and 
in May 1998 and September 2001, the VA examiner diagnosed 
lumbosacral spine and left knee pain with no objective 
findings.  Tellingly, the Court has said that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999)).  In addition, at the September 2001 VA examination, 
ordered by the Board for the express purpose of obtaining 
medical opinion evidence as to the correct diagnosis for the 
veteran's current disease processes, if any, and whether 
these processes were related to military service, the 
examiner opined as follows:

The medical records indicate that [the 
veteran] suffered a strain of his back in 
May 1992, but there was no history of 
trauma or injury to his back.  The 
medical records also indicate that he 
suffered a strain of his left knee with a 
possible patellofemoral syndrome and some 
type of fall in April 1992.  As you know, 
strains are temporary condition and there 
is no indication that [this veteran] 
suffered any permanent injury or 
disability as a result of these 
complaints.

His prior physical examinations as well 
as x-rays failed to reveal any evidence 
of any orthopedic pathology involving the 
lumbosacral spine or the left knee.

Since there is no evidence of any 
disorder involving the lumbosacral spine 
or left knee at the present time, there 
can be no relationship to the 
symptomatology that [the veteran] 
complained of while he was on active 
duty.  (Emphasis Added).

This opinion stands uncontradicted by any other medical 
evidence of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  

For the reasons set forth above, the Board finds that the 
record on appeal does not include medical opinion evidence 
linking current disabilities to military service.  
Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claims of service connection for a 
low back and left knee disorders and these claims must be 
denied.  38 U.S.C.A. §§ 1110, 1131.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO.  The Board also recognizes that the 
veteran and his representative are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran nor his 
representative has been shown to be competent to provide a 
medical diagnosis or medical nexus evidence.  See Espiritu, 
supra, Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, the 
Board will give more evidentiary weight to the opinion 
provided by the September 2001 VA examiner. 


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

